 Case 4:19-cr-00083-LGW-CLR Document 62 Filed 05/18/20 Page 1 of 4
                                                                                                          FILED
                                                                                               John E. Triplett, Acting Clerk
                                                                                                United States District Court

                                                                                          By MGarcia at 1:10 pm, May 18, 2020




                In the United States District Court
                for the Southern District of Georgia
                         Savannah Division
UNITED STATES OF AMERICA                  )
                                          )
                                          )                CR 419-083
v.                                        )
                                          )
STEVEN ANDREW ROSS,                       )
                                          )
      Defendant.                          )

                                          ORDER

      Before the Court is Defendant Steven Ross’ motions for bond

pending appeal.          Dkt. Nos. 55, 60.              For the reasons below, his

motions are DENIED.

                                     BACKGROUND

      On    September       24,     2019,        Ross,       under      a     written      plea

agreement,       pleaded    guilty       to    attempted         sex    trafficking       of           a

minor,     in   violation    of     18    U.S.C.      §§    1594(a)         and   1591(a)(1),

(b)(2).     Dkt. Nos. 31, 32.            At sentencing on February 11, 2020,

the   Government        presented    evidence         that       Ross   had       communicated

online     with    an    undercover           officer      who     pretended        to    be           a

fourteen-year-old          girl.               Ross      offered         money       to        the

child/undercover officer in exchange for engaging in sex acts.

Ross agreed to meet the child/undercover officer in person to

perform commercial sex acts.                  Law enforcement arrested Ross when

he showed up to meet with the child/undercover officer.                                        The
 Case 4:19-cr-00083-LGW-CLR Document 62 Filed 05/18/20 Page 2 of 4



Court sentenced Ross to 120 months’ imprisonment with the Bureau

of Prisons (“BOP”), followed by ten years’ supervised release.

Dkt. No. 44.

     Contained in Ross’ plea agreement is an appeal waiver which

states that he “voluntarily and expressly waive[d] the right to

appeal the conviction and sentence . . . on any ground,” subject

to three exceptions.      Dkt. No. 32 at 5-6.             Despite the appeal

waiver, Ross filed a direct appeal with the Eleventh Circuit,

dkt. no. 47, and now moves the Court to release him on bond

pending the outcome of his appeal.             Dkt. Nos. 55, 60.

                            LEGAL AUTHORITY

     The   release   or   detention       of    a   defendant   following   his

conviction and sentencing is governed generally by 18 U.S.C.

§ 3143(b).   That statute provides, in relevant part:

     [T]he judicial officer shall order that a person who
     has been found guilty of an offense and sentenced to a
     term of imprisonment, and who has filed an appeal or a
     petition for a writ of certiorari, be detained, unless
     the judicial officer finds—

     (A) by clear and convincing evidence that the person
     is not likely to flee or pose a danger to the safety
     of any other person or the community if released under
     section 3142(b) or (c) of this title; and

     (B) that the appeal is not for the purpose of delay
     and raises a substantial question of law or fact
     likely to result in—

       (i) reversal,

       (ii) an order for a new trial,


                                      2
 Case 4:19-cr-00083-LGW-CLR Document 62 Filed 05/18/20 Page 3 of 4



          (iii) a sentence that does not include a term of
          imprisonment, or

          (iv) a reduced sentence to a term of imprisonment
          less than the total of the time already served plus
          the expected duration of the appeal process.

                               DISCUSSION

    Ross’ appeal appears to be based on his contention that,

because the child was an undercover officer and because he was

without cash to pay for sex, he could not be guilty of attempted

sex trafficking of a minor. After consideration of the § 3143(b)

factors, Ross’ motions, and the Government’s response, the Court

finds that Ross has not shown that he meets the criteria for

release pending the outcome of his appeal.               Indeed, he meets

neither prong of the statute.      Ross pleaded guilty to a serious

crime and now faces a lengthy prison term.            Ross has not met the

high bar of clear and convincing evidence showing that he is not

likely to flee or pose a danger to the community if released.

Secondly, Ross has not shown that his appeal will result in a

reversal, new trial, or a different sentence.             His appeal does

not present a “substantial question,” as defined by the Eleventh

Circuit, warranting release pending appeal.             See United States

v. Giancola, 754 F.2d 898, 900-01 (11th Cir. 1985) (explaining

that a “substantial question” is one that is novel, has not been

decided    by   controlling   precedent,    or   is     fairly   doubtful).

Ross’ mention of his COVID-19 concerns while he is in custody,


                                   3
 Case 4:19-cr-00083-LGW-CLR Document 62 Filed 05/18/20 Page 4 of 4



as well as his desire to address legitimization issues involving

his   own   child,   are   both   unpersuasive   and   unsupported   by   the

record.

                                  CONCLUSION

      Ross’ motions for release on bond pending appeal, dkt. nos.

55, 60, are DENIED.

      SO ORDERED, this 18th day of May, 2020.




                                    __________________________________
                                    HON. LISA GODBEY WOOD, JUDGE
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF GEORGIA




                                      4
